Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

Claims 1-20 are allowed.

1.	The following is a statement of reasons for the indication of allowable subject matter: Claims 1-20 are eligible under 35 USC 101.  After reviewing the Applicant’s latest claimed limitations, as well as the disclosure, it is clear to the Examiner that the steps performed go beyond the limitations and simple implementation of an abstract idea. The claims do not recite any mathematical calculations, formulas or calculations, nor do they recite a mental process (the steps cannot be practically performed in the human mind), or any method of organizing human activity such as fundamental economic concepts, commercial or legal interactions, or managing interactions between people.

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible.

2.	Hudson (20180082320) teaches providing a browser extension that submits requests to a server; monitoring an active page associated with an application executing on the computing device; determine that the active page is found in a whitelist; in response to determining, send a signal causing the computing device to display an indicator indicating an option to apply loyalty points to offset a purchase price; however, it lacks the combination of claimed elements as claimed by the independent claims.




3.	Hurwitz (20180082320) teaches an indicator displayed in one of a number of different states based at least on whether or not an indication to apply the points to offset the purchase price has been received; however, it lacks the combination of claimed elements as claimed by the independent claims.

4.	The closest Non-Patent Literature (NPL) that was found is “Get to know the Honey browser extension”. It teaches installing a browser extension that finds, tests, and applies the best coupon code at checkout; it also teaches finding better prices. However, it lacks the combination of claimed elements as claimed by the independent claims.

When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


5/17/2022
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622